NOT FOR PUBLICATION                        FILED
                        UNITED STATES COURT OF APPEALS                       JUL 13 2018
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: SONJA RITTER,                               No. 17-60064

                   Debtor.                         BAP No. 17-1001

------------------------------
                                                   MEMORANDUM*
SONJA RITTER,

                   Appellant,

  v.

LOIS I. BRADY, Chapter 7 Trustee,

                   Appellee.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
                  Faris, Brand, and Jury, Bankruptcy Judges, Presiding

                                  Submitted July 10, 2018**

Before:        CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

       Sonja Ritter appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”)



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment affirming the bankruptcy court’s order denying her motion to reopen her

bankruptcy case. We have jurisdiction under 28 U.S.C. § 158(d). We review de

novo BAP decisions and apply the same standard of review that the BAP applied

to the bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re Boyajian),

564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court did not abuse its discretion by denying Ritter’s motion

to reopen and motion for reconsideration because Ritter failed to demonstrate

grounds for such relief. See Curry v. Castillo (In re Castillo), 297 F.3d 940, 945

(9th Cir. 2002) (“A bankruptcy court’s decision to reopen is entirely within its

sound discretion, based upon the circumstances of each case.” (citation and internal

quotation marks omitted)); Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc.,

5 F.3d 1255, 1262-63 (9th Cir. 1993) (standard of review and grounds for relief

under Fed. R. Civ. P. 59(e) or 60(b)); see also Fed. R. Bankr. P. 9023, 9024

(making Rules 59 and 60 applicable to bankruptcy cases). Contrary to Ritter’s

contention, the Supreme Court has held that the lien avoidance mechanism in 11

U.S.C. § 506(d) is not available when a claim secured by a lien has been allowed

under § 502. See Dewsnup v. Timm, 502 U.S. 410, 416-20 (1992); accord Bank of

Am., N.A. v. Caulkett, 135 S. Ct. 1995, 1999-2001 (2015) (applying Dewsnup’s

interpretation of § 506(d) to wholly underwater mortgage liens).

      We reject as without merit Ritter’s contention that the bankruptcy court was


                                          2                                    17-60064
required to grant her motion to avoid PNC Bank’s junior lien on the basis of PNC

Bank’s failure to oppose the motion. We reject as unsupported by the record

Ritter’s contentions that the bankruptcy court was biased against her as a pro se

litigant or failed to give due consideration to her motion to reopen or motion for

reconsideration.

      AFFIRMED.




                                          3                                   17-60064